Citation Nr: 1548734	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-40 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as chronic anxiety.

2.  Entitlement to service connection for otitis media.  

3.  Entitlement to service connection for ischemic heart disease.

4.  Entitlement to service connection for gastroparesis.

5.  Entitlement to an initial compensable rating for skin lesions on the feet bilaterally.

6.  Entitlement to an initial rating in excess of 10 percent and in excess of 20 percent from July 29, 2011 for diabetes mellitus.

7.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to an effective date earlier than January 20, 2005 for the grant of service connection of hepatitis C.

9.  Entitlement to an effective date earlier than January 23, 2006 for the grant of service connection of skin lesions on the feet bilaterally.

10.  Entitlement to an effective date earlier than January 23, 2006 for the grant of service connection of tinnitus.

11.  Entitlement to an effective date earlier than January 23, 2006 for the grant of service connection of diabetes mellitus.


REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2011, the Veteran testified at a hearing before RO personnel.  A transcript of that proceeding is of record.

The issues of entitlement to Special Monthly Compensation (S-1) and Aid and Attendance have been raised by the record in a September 22, 2014 statement but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran's VA Form 9 dated in September 2009 indicates that he did not wish to appeal the claim for an increased rating for tinnitus.  Thus, the Board does not have jurisdiction of this claim and it will not be considered herein.

The issues of entitlement to service connection for ischemic heart disease and gastroparesis; entitlement to an initial compensable rating for skin lesions on the feet bilaterally; and entitlement to an initial rating in excess of 10 percent and in excess of 20 percent from July 29, 2011 for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's otitis media is related to active service.

2.  The preponderance of the evidence indicates that the Veteran's chronic anxiety is related to active service.

3.  The Veteran's service-connected PTSD has resulted in symptoms sufficient to result in total occupational and social impairment.

4.  The claims file includes no statement or communication from the Veteran, or other document, prior to January 20, 2005 that constitutes a claim for service connection for hepatitis C.
 
5.  The claims file includes no statement or communication from the Veteran, or other document, prior to January 23, 2006 that constitutes a claim for service connection for skin lesions on the feet, tinnitus, or diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for otitis media are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for the establishment of service connection for an chronic anxiety are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for a rating of 100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  The claim for an effective date prior to January 20, 2005 for the award of service connection for hepatitis C is without legal merit.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.157(a), 3.400, 3.816 (2015).

5.  The claim for an effective date prior to January 23, 2006 for the award of service connection for lesions on the feet is without legal merit.  38 U.S.C.A. § 5110(a)  (West 2014); 38 C.F.R. §§ 3.157(a), 3.400, 3.816 (2015).

6.  The claim for an effective date prior to January 23, 2006 for the award of service connection for tinnitus is without legal merit.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.157(a), 3.400, 3.816 (2015).
7.  The claim for an effective date prior to January 23, 2006 for the award of service connection for diabetes mellitus is without legal merit.  38 U.S.C.A. § 5110(a)  (West 2014); 38 C.F.R. §§ 3.157(a), 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims for service connection for otitis media and chronic anxiety as well as a complete grant of benefits for the increased rating for PTSD claim.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

The effective date issues turn on undisputable facts detailed below, and no further VCAA notice or duty to assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


II. Analysis

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection, Otitis Media

The Veteran was afforded a VA examination in July 2007.  The examiner indicated that the Veteran's gave a history of otitis media since active service.  The examiner noted that the Veteran had treatment for an ear infection in 1969.  The examiner indicated that the Veteran's chronic otitis media is related to treatment for such condition in-service in 1969.  

A May 2014 disability benefits questionnaire from a private physician indicates that the Veteran has been diagnosed with chronic otitis externa with flare-ups.

Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's otitis media is related to active service.  In this regard, the Board notes that a VA medical opinion indicates such relationship, relating it to documented in-service treatment, and there is no contrary opinion of record.  Thus, service connection should be awarded in this case.

Service Connection, Chronic Anxiety

The Veteran was afforded a VA examination in February 2012.  The examiner indicated that the Veteran had problems with anxiety secondary to his service-connected PTSD as well as other service-connected physical disabilities.  

Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's chronic anxiety is secondary to his service-connected PTSD and other service-connected physical disabilities.  There is no contrary opinion of record.  Thus, service connection should be awarded in this case.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Veteran's PTSD is rated 70 percent under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that in accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

The Veteran contends he had total occupational and social impairment as of his date of claim for service connection for PTSD, September 30, 2004.

A private psychosocial and employability assessment, dated June 2004 indicates that the Veteran is unemployable due to his PTSD, based on his education, training, past work experience and current level of symptoms.  The symptoms noted as causing severe social, personal and occupational impairment include generalized anxiety with panic attacks, difficulty concentrating and completing tasks in a timely fashion, waves of short- and long- term memory loss, overwhelming feelings of anger and sorrow with crying spells, and bouts of severe depression.  He was described as having difficulty trusting others, very rocky interpersonal relationships, and feeling alienated and separate from society.  His assigned GAF score, 41, indicates serious impairment in social functioning.

The evidence indicates that the Veteran is totally occupationally and socially impaired due to the manifestations of his PTSD, and has been for the entirety of the relevant period by medical evidence.  Thus, a 100 percent disability rating is granted from the Veteran's date of claim for service connection for PTSD.  


Earlier Effective Date Claims

The Veteran contends that an earlier effective is warranted for the grants of service connection for hepatitis C, tinnitus, diabetes mellitus and lesions on the feet. Specifically, he indicated on the VA Form 9 attachment, dated September 2009, that he believes that service connection is warranted consistent with the date of diagnosis or onset of the disability.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

 "Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p)  (2014); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

In this case, the RO received a specific claim for service connection for hepatitis C on January 20, 2005.  Accordingly, when the RO granted service connection for hepatitis C, it assigned an effective date of January 20, 2005, the date of receipt of claim.  See 38 C.F.R. § 3.400 (2015).  

Claims for service connection for the Veteran's feet, tinnitus and diabetes mellitus were dated January 23, 2006 (although date stamped as received on January 26, 2006).  Generously, when the RO granted service connection for the Veteran's bilateral foot disability, tinnitus and diabetes mellitus, it assigned an effective date of January 23, 2006, the date of the claim.  See 38 C.F.R. § 3.400 (2015).  

The Board acknowledges that a letter received at the RO in May 2004, signed "next friend of the claimant" indicates that the Veteran wishes to establish a claim for compensation or pension benefits.  In September 2004, the Veteran submitted a VA 21-526, application for compensation, indicating a claim for service connection for PTSD.  The Board finds that the May 2004 letter does not constitute an informal claim for entitlement to service connection for hepatitis C, as the subsequent formal claim did not identify such claim, and there is no identification of the benefits sought.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015); Rodriguez, supra.

Given the above, as the Veteran's claims for service connection were not received prior to January 20, 2005 for hepatitis C and January 23, 2006 for a bilateral foot disability, tinnitus and diabetes mellitus, he has already been given the earliest possible effective date for the award of service connection for these disabilities.  The Board acknowledges the Veteran's representative's argument concerning an effective date of the date of diagnosis of the disabilities at issue, to include the argument that disabilities which began in-service should have an effective date of service connection back to service or the date of diagnosis of the disability.  However, the law is clear in this regard that an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Thus, there is no legal basis for effective dates earlier that those already provided.  Accordingly, the claims must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as chronic anxiety, is granted.

Entitlement to service connection for otitis media is granted.  

A 100 percent disability rating is granted for PTSD for the entire appeal period, subject to the laws and regulations for disbursement of monetary benefits. 

Entitlement to an effective date earlier than January 20, 2005 for the grant of service connection of hepatitis C is denied.

Entitlement to an effective date earlier than January 23, 2006 for the grant of service connection of skin lesions on the feet bilaterally is denied.
Entitlement to an effective date earlier than January 23, 2006 for the grant of service connection of tinnitus is denied.

Entitlement to an effective date earlier than January 23, 2006 for the grant of service connection of diabetes mellitus is denied.


REMAND

With regards to the Veteran's claims for service connection for gastroparesis and ischemic heart disease, the statement of the case dated November 2013 indicates that the Veteran had VA examinations concerning these issues in February 2012.  Unfortunately, these examination reports were not associated with the electronic claims files.  Thus, the VA examination reports dated February 21, 2012 must be obtained on remand.

The November 2013 supplemental statement of the case indicates that the Veteran was afforded a VA examination to determine the severity of his diabetes mellitus, also on February 21, 2012.  Again, there is no indication of this examination in the electronic claims file.  The VA examination report must be associated on remand.

Additionally, an October 15, 2015 VBMS note from RO personnel indicates that third party correspondence and additional treatment records dated September 29, 2015 were received at the RO.  These records should be associated with the electronic claims folder on remand.

Considering the Veteran's claim for a compensable rating for the skin lesions on his feet, the Board notes that his most recent, and only, VA examination concerning this disability was in July 2007.  During the Veteran's October 2011 hearing with RO personnel, he indicated that on flare-ups, blistering starts at the bottom of his feet and progresses to the top; at that point, he has difficulty walking.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent examination was conducted in July 2007, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Thus, an additional examination is in order.

Also, apparently, the Veteran has had treatment at VA facilities.  The Veteran's attorney submitted some VA treatment records from the Ann Arbor VA Medical Center in September 2011; however, the RO has apparently never associated the Veteran's available VA treatment records.  Thus, on remand, all of the Veteran's VA treatment records must be obtained and associated with the electronic claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records, including any medical records from the Ann Arbor VAMC.

2.  Associate the third party correspondence and additional treatment records dated September 29, 2015 with the electronic record.  See October 15, 2015 VBMS note.

3.  Associate the reports of the February 21, 2012 VA examinations assessing the Veteran's gastroparesis, ischemic heart disease and diabetes mellitus with the electronic record.  If these examinations are insufficient for any reason, obtain an additional medical opinion or afford the Veteran a new examination, as necessary. 

4.  Schedule the Veteran for a VA examination to ascertain the current severity of his skin disability of the feet.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  Then, readjudicate the claims.  If the benefits sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


